DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on September 9, 2022.
Claims 1-11 are pending.
Claims 1-11 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant’s arguments, see  pg. 4, filed September 9, 2022, with respect to objection to claims 5, 10, and 11 for minor informalities have been fully considered and are persuasive.  The objection to claims 5, 10, and 11 for minor informalities has been withdrawn. 

Applicant’s arguments with respect to prior art rejection of claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below (see Office Action) according to the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Foy et al. (US 2015/0044989 A1, included in the IDS submitted on October 7, 2020, “De Foy”) in view of Van Gassel et al. (US 2006/0031515 A1, “Van Gassel”) and Horn et al. (US 2013/0294327 A1, included in the IDS submitted on October 7, 2020 “Horn”).
Regarding claim 1, De Foy discloses a user equipment (WTRU1, see FIG. 1B, 3C-3D) comprising a processor and a memory, the memory storing computer-executable instructions that, when executed by the processor (memory 130/132 storing software, which is then executed by processor 118, see FIG. 1B and ¶ 195), cause the user equipment to perform the following: 
transmitting, to a network, a message requesting to modify or establish flow (WTRU1 sends a sponsorship request to the application server, which then sends a WTRU1 profile request to SPR/UDR or HSS to check if WTRU1 is authorized to sponsor WTRU2, see FIG. 3C-3D and ¶¶ 101-04) with a condition (the sponsorship request includes various information such as limitation in terms of cost or service duration, see FIG. 3C-3D and ¶ 101); 
receiving, from the network, an indication based on the message request (WTRU1 receives a sponsorship response indicating that the sponsorship request is successful, see FIG. 3D and ¶ 109); and 
determining, based on the indication, whether to make the flow being associated with the message (WTRU1 sponsors WTRU2’s connection to the network in response to the sponsorship response, see FIG. 3D and ¶ 109).
However, De Foy does not explicitly disclose a condition being flow that is not to be charged to the user equipment.
Van Gassel discloses a condition being flow that is not to be charged to the user equipment (user B allows user A to access networks such as the Internet [i.e., sponsorship] via user B, see ¶¶ 24-25, 29; moreover, user B is refunded [i.e., not charged] for allowing user A to access networks via user B, see ¶ 29).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Foy as taught by Van Gassel, since the modification, as suggested in ¶¶ 25, 29 of Van Gassel, enables WTRU1 of De Foy to sponsor WTRU2’s access to the network only when it will receive refund for the sponsorship, thereby realizing proper billing that is fair to the user of WTRU1 and motivating users to sponsor other users for a fee.
However, De Foy and Van Gassel do not explicitly disclose a message requesting to modify or establish flow [that is not to be charged to the user equipment] being a Bearer Resource Modification message.
Horn discloses a Bearer Resource Modification message (a UeNB establishes a connection with a TUE while connected to a PDN, see step 1452 in FIG. 14 and ¶ 108; the UeNB then establishes or modifies a connection with a gateway, such as the PDN, by requesting a radio bearer associated with the TUE [i.e., bearer modification], see step 1454 in FIG. 14 and ¶ 109; as a result, the UeNB relays data between the TUE and the PDN using the established or modified connection/bearer, and the TUE is charged, see step 1456 in FIG. 14 and ¶ 110).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Foy and Van Gassel as taught by Horn, since the modification, as suggested in ¶¶ 85-86 of Horn, enables a local gateway to be collocated with HeNB in UeNB, thereby integrating multiple network elements into a single device and reducing the cost of implementing a wireless communication network.
Regarding claim 2, De Foy discloses wherein the determining instruction includes confirming the flow being associated with the message will be consistent with a condition based upon the received indication (WTRU1 sponsors WTRU2’s connection to the network in response to the sponsorship response, see FIG. 3D and ¶ 109).
However, De Foy does not explicitly disclose the condition being that the flow will not be charged to the user equipment.
Van Gassel discloses the condition being that the flow will not be charged to the user equipment (user B allows user A to access networks such as the Internet [i.e., sponsorship] via user B, see ¶¶ 24-25, 29; moreover, user B is refunded [i.e., not charged] for allowing user A to access networks via user B, see ¶ 29).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Foy as taught by Van Gassel, since the modification, as suggested in ¶¶ 25, 29 of Van Gassel, enables WTRU1 of De Foy to sponsor WTRU2’s access to the network only when it will receive refund for the sponsorship, thereby realizing proper billing that is fair to the user of WTRU1 and motivating users to sponsor other users for a fee.
Regarding claim 3, De Foy discloses wherein the user equipment acts as a gateway for a capillary device (WTRU1 sponsors WTRU2’s connection to the network in response to the sponsorship response, see FIG. 3D and ¶ 109).
Regarding claim 4, De Foy does not explicitly disclose wherein the requested flow is added to an existing PDN connection.
Van Gassel discloses wherein the requested flow is added to an existing PDN connection (user B allows user A to access networks such as the Internet [i.e., sponsorship] via user B, see ¶¶ 24-25, 29; moreover, user B shares his/her utilization of the Internet access provided by the ISP with user A, see ¶ 89; in other words, user B adds user A’s flow to user B’s existing Internet connection).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Foy as taught by Van Gassel, since the modification, as suggested in ¶¶ 25, 29 of Van Gassel, enables WTRU1 of De Foy to sponsor WTRU2’s access to the network only when it will receive refund for the sponsorship, thereby realizing proper billing that is fair to the user of WTRU1 and motivating users to sponsor other users for a fee.
Regarding claim 7, De Foy discloses a network device (application server, see FIG. 3C-3D) comprising a processor and a memory, the memory storing computer-executable instructions that, when executed by the processor (memory 130/132 storing software, which is then executed by processor 118, see FIG. 1B and ¶ 195), cause the network device to perform the following: 
receiving, from a user equipment, a message requesting to modify or establish flow (application receives a sponsorship request from WTRU1 and sends a WTRU1 profile request to SPR/UDR or HSS to check if WTRU1 is authorized to sponsor WTRU2, see FIG. 3C-3D and ¶¶ 101-04) with a condition (the sponsorship request includes various information such as limitation in terms of cost or service duration, see FIG. 3C-3D and ¶ 101); and 
transmitting, to the user equipment, an indication based on the message request (application server transmits a sponsorship response to WTRU1 indicating that the sponsorship request is successful, see FIG. 3D and ¶ 109), 
wherein the transmitted indication is associated with whether the flow is modified or established (WTRU1 sponsors WTRU2’s connection to the network in response to the sponsorship response, see FIG. 3D and ¶ 109).
However, De Foy does not explicitly disclose a condition being flow that is not to be charged to the user equipment.
Van Gassel discloses a condition being flow that is not to be charged to the user equipment (user B allows user A to access networks such as the Internet [i.e., sponsorship] via user B, see ¶¶ 24-25, 29; user B is refunded [i.e., not charged] for allowing user A to access networks via user B, see ¶ 29).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Foy as taught by Van Gassel, since the modification, as suggested in ¶¶ 25, 29 of Van Gassel, enables WTRU1 of De Foy to sponsor WTRU2’s access to the network only when it will receive refund for the sponsorship, thereby realizing proper billing that is fair to the user of WTRU1 and motivating users to sponsor other users for a fee.
However, De Foy and Van Gassel do not explicitly disclose a message requesting to modify or establish flow [that is not to be charged to the user equipment] being a Bearer Resource Modification message.
Horn discloses a Bearer Resource Modification message (a UeNB establishes a connection with a TUE while connected to a PDN, see step 1452 in FIG. 14 and ¶ 108; the UeNB then establishes or modifies a connection with a gateway, such as the PDN, by requesting a radio bearer associated with the TUE [i.e., bearer modification], see step 1454 in FIG. 14 and ¶ 109; as a result, the UeNB relays data between the TUE and the PDN using the established or modified connection/bearer, and the TUE is charged, see step 1456 in FIG. 14 and ¶ 110).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Foy and Van Gassel as taught by Horn, since the modification, as suggested in ¶¶ 85-86 of Horn, enables a local gateway to be collocated with HeNB in UeNB, thereby integrating multiple network elements into a single device and reducing the cost of implementing a wireless communication network.
Regarding claim 8, De Foy discloses wherein the user equipment acts as a gateway for a capillary device (WTRU1 sponsors WTRU2’s connection to the network in response to the sponsorship response, see FIG. 3D and ¶ 109).
Regarding claim 9, De Foy does not explicitly disclose wherein the requested flow is added to an existing PDN connection.
Van Gassel discloses wherein the requested flow is added to an existing PDN connection (user B allows user A to access networks such as the Internet [i.e., sponsorship] via user B, see ¶¶ 24-25, 29; moreover, user B shares his/her utilization of the Internet access provided by the ISP with user A, see ¶ 89; in other words, user B adds user A’s flow to user B’s existing Internet connection).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Foy as taught by Van Gassel, since the modification, as suggested in ¶¶ 25, 29 of Van Gassel, enables WTRU1 of De Foy to sponsor WTRU2’s access to the network only when it will receive refund for the sponsorship, thereby realizing proper billing that is fair to the user of WTRU1 and motivating users to sponsor other users for a fee.

Claim(s) 5-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Foy in view of Van Gassel and Horn as applied to claims 1, 4, 7, and 9 above, and further in view of Yeh et al. (US 2013/0070596 A1, “Yeh”).
Regarding claims 5 and 10, De Foy discloses the message (WTRU1 sends a sponsorship request to the application server, which then sends a WTRU1 profile request to SPR/UDR or HSS to check if WTRU1 is authorized to sponsor WTRU2, see FIG. 3C-3D and ¶¶ 101-04).
However, De Foy, Van Gassel, and Horn do not explicitly disclose adjusts a guaranteed bit rate (GBR) of the existing PDN connection.
Yeh discloses adjusts a guaranteed bit rate (GBR) of the existing PDN connection (a UE can transmit a request to modify bearer resource, where the request contains QoS and TAD, see FIG. 9 and ¶ 46; moreover, PDN-GW uses the QoS to assign EPS Bearer QoS, such as GBR, se ¶ 47; in other words, the request can be used to adjust GBR of the existing PDN connection).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Foy, Van Gassel, and Horn as taught by Yeh, since the modification, as suggested in ¶¶ 46-47 of Yeh, enables a UE to request desired QoS for the existing PDN connection, thereby realizing improved user experience when communicating with the network.
Regarding claims 6 and 11, De Foy discloses the message (WTRU1 sends a sponsorship request to the application server, which then sends a WTRU1 profile request to SPR/UDR or HSS to check if WTRU1 is authorized to sponsor WTRU2, see FIG. 3C-3D and ¶¶ 101-04).
However, De Foy, Van Gassel, and Horn do not explicitly disclose a traffic flow aggregate description (TAD) information element describing the flow.
Yeh discloses a traffic flow aggregate description (TAD) information element describing the flow (a UE can transmit a request to modify bearer resource, where the request contains QoS and TAD, see FIG. 9 and ¶ 46; moreover, PDN-GW uses the QoS to assign EPS Bearer QoS, such as GBR, se ¶ 47; in other words, the request can be used to adjust GBR of the existing PDN connection).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Foy, Van Gassel, and Horn as taught by Yeh, since the modification, as suggested in ¶¶ 46-47 of Yeh, enables a UE to request desired QoS for the existing PDN connection, thereby realizing improved user experience when communicating with the network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2419